Citation Nr: 1735599	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-25 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include sinusitis.


FINDINGS OF FACT

1.  The Veteran served in the Persian Gulf (Iraq, Kuwait, and Saudi Arabia) from January 1991 to May 1991.

2.  Chronic sinusitis is etiologically related to the Veteran's in-service environmental exposures in the Persian Gulf and his documented in-service treatment for respiratory problems.


CONCLUSION OF LAW

The criteria for direct service connection for chronic sinusitis have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty in the U.S. Air Force from June 1989 to October 1989 and from December 1990 to June 1991.  He served in the Persian Gulf theatre of operations from January 1991 to May 1991.  Subsequently, the Veteran continued to serve in the Air Force Reserve from 1991 to 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In June 2014, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  

In January 2015 and June 2016, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

In the January 2015 Board remand, the Board indicated that the Veteran was not appealing service connection for the sinusitis aspect of his respiratory problems.  However, in the present decision, in order to provide the Veteran every benefit of the doubt, the Board has decided to include consideration of sinusitis within the Veteran's service connection claim.  In this regard, VA must fully and sympathetically develop a veteran's claim to its optimum, and that requires VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  The Court has further held that a claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).  Thus, in the present decision the Board has considered whether service connection is warranted for all of the potential respiratory diagnoses identified in the record, including sinusitis.   	

The Veteran dates the onset of his current respiratory problems to his period of active service in the Persian Gulf from January 1991 to May 1991, where he served in Saudi Arabia, Iraq, and Kuwait.  The Veteran claims that while in Persian Gulf, he was exposed to dust, sandstorms, oil fires, and other possible chemical or biological exposures, which has led to his current respiratory issues, to include lung changes, pulmonary scarring, and shortness of breath.  During active service in 1991 he reports being treated for cold symptoms, sore and red throat, tonsillitis, shortness of breath, and other respiratory problems.  He states that at the same time in 1991 when he was first exposed to environmental contaminants and treated for respiratory problems, chickens placed on the perimeter of the base in Saudi Arabia died.   These chickens were used to detect biological and chemical agents.  He was placed on antibiotics.  He states that this exposure occurred during the course of his Air Force duties on the flight line outdoors in the desert.  Post-service in the 1990s and 2000s, he indicates his respiratory symptoms continued to worsen.  He believes that none of his respiratory problems existed prior to active service.  See April 2008 formal claim (VA Form 21-526); August 2012 VA Form 9; February 2014 VA Form 646; June 2014 Videoconference testimony at pages 19-26; June 2010 and July 2015 Veteran's statements; and February 2017 Informal Hearing Presentation (IHP).   

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnosis of sinusitis either began during active service in the Persian Gulf in 1991, or is etiologically related to an in-service disease or injury or event.  

The Board finds that competent, credible, and probative evidence establishes that a current sinusitis disability is etiologically related to the Veteran's active service in the Persian Gulf in 1991.

An STR dated in January 1991 during Operation Desert Storm revealed cold symptoms, cough, runny nose, sore throat, body aches, and fatigue.  The diagnosis was of probable strep pharyngitis.  The Veteran was given antibiotics.  An STR dated in February 1991 during Operation Desert Storm continued to show tonsillitis and strep throat.  STRs dated in April 1991 and June 1991 during Operation Desert Storm recorded acute upper respiratory infections with sore throat,   congestion, and sinus tenderness.  The Veteran was treated with antibiotics and nasal sprays and other medicines. 

Post-service, the Veteran has credibly reported recurring, intermittent sinus and congestion problems in the 1990s and 2000s.  Within one year of separation from active duty, a June 1992 Air Force Reserve medical record documented head congestion, fatigue, body aches, sinus drainage, sore throat, and coughing for the past three days.  The diagnosis was upper respiratory infection and sinusitis.  The Veteran was noted to have a history of hay fever.  He was given antibiotics.  In a November 1992 Air Force Reserve report of medical history, the Veteran reported seasonal sinusitis and allergies.  A June 1993 Air Force Reserve medical record described sore throat and loss of voice, chills and cough, stuffed nose, with a diagnosis of possible bronchitis.  A January 1995 Air Force Reserve History and Physical confirmed red and congested throat and sinus problems.  In a May 1996 Air Force Reserve report of medical history, the Veteran reported a history of sinusitis and strep throat.  The Air Force Reserve examiner alluded to treatment for seasonal sinusitis with no sequelae.  

Post-service, private treatment notes dated in June 2003 recorded atelectatic changes in both lungs shown on computed tomography (CT) scan.  Private treatment records dated in October 2007 revealed a history of recurrent sinusitis.  Another CT scan of the sinuses dated in October 2007 demonstrated a nasal polyp in the right maxillary antrum.  A September 2009 VA Persian Gulf examination noted the Veteran's reported episodes of sinusitis in the past 12 months.  The Veteran indicated that every three months he requires antibiotics to treat his chronic sinusitis.  Private treatment records from Doctor's Urgent Care dated from 2010 to 2015 repeatedly disclose treatment for coughing, green mucus, lost voice, sneezing, headache, sore throat, fatigue, nasal dripping, and congestion.  Asthma and acute sinusitis were among the diagnoses.     

The Board is mindful that certain disorders by their very nature tend to have active versus inactive stages.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Thus, the Board finds that there is probative lay and medical evidence that the Veteran's in-service respiratory problems have continued intermittently post-service, and have been assessed as sinusitis post-service.   

Finally, post-service, with regard to a nexus, there is probative medical evidence of record that establishes relationship between the Veteran's present sinusitis disability and his period of military service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Specifically, an October 2016 VA respiratory examiner, after PFT testing and physical examination of the Veteran, opined that there are no other respiratory conditions found "other than the chronic sinusitis and the resulting cough" that the Veteran has been experiencing since his military service when he was exposed to an unknown airway irritant.  In the service, the Veteran was working the night shift debriefing aircraft in the Persian Gulf in 1991.  There were oil spots on his uniform.  The next day, his chest was burning, his throat was sore, and his sinuses were burning.  He stated that he continues to have a chronic cough.  He seeks care and is prescribed antibiotics about every few months for his sinusitis.  He has also been diagnosed with bronchitis, but the VA examiner did not relate that condition to service.  The Veteran has no radiographic evidence on chest imaging and no spirometric evidence on pulmonary function testing of a respiratory impairment.  The VA examiner remarked that sinusitis is a common cause of chronic cough, as is the case with this Veteran.  The Veteran now uses intermittent inhalational bronchodilator therapy for his sinusitis.  He takes a nasal steroid and a nasal topical antihistamine as well.

The VA examiner further referred medical treatise evidence in coming to the above medical conclusion.  See New England Journal of Medicine: "Chronic Cough "Jaclyn A. Smith, M.B., Ch.B., Ph.D., and Ashley Woodcock, M.D. N. Engl. J. Med. 2016; 375:1544-1551 October 20, 2016].

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for chronic sinusitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for chronic sinusitis is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD              P.S. Rubin, Counsel

Copy mailed to: 	Veterans of Foreign Wars



Department of Veterans Affairs


